DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S COMMENT
	1. This Office Action is in response to the Amendment filed on 03/10/2021.

2. Applicant's cooperation in correcting the informalities in the drawings of Figure 2 and specification is appreciated.  

	Drawings:
The Amendment to Drawings of Figure 2, submitted on 03/10/2021, has been accepted.

Specification:
The Amendment to Specification of Paragraph [0045], submitted on 03/10/2021, has been accepted.
However, the Amendment to Specification of Paragraph [0042]-[0043], submitted on 03/10/2021, has not been accepted.
	


Examiner’s Amendment:
The Examiner’s Amendment is to correct the typo errors in the Amended Specification of Paragraphs [0042]-[0043] to cooperate with the amended Drawings of Figure 2.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Maki Hatsumi (Reg. No. 40,417) on Thursday March 11, 2021.
The application has been amended as follows: 
-- [0042] 
As shown in Fig. 2, the journal bearing 21 is rotatably supported between an outer peripheral surface 21b and an inner peripheral surface 16a of the bearing accommodating portion 16, and the journal bearing 21 rotatably supports the rotary shaft 14 between an inner peripheral surface 21c and an outer peripheral surface 14a of the rotary shaft 14. In the journal bearing 21, the tip portion of the third supply passage 43 communicates with the outer peripheral surface 21b. Moreover, in the journal bearing 21 shown in the drawings the outer peripheral surface 21b and the inner peripheral surface 21c do not communicate with each other. Further, the dc facing the compressor 13. The peripheral surface 21c, at an end of the second side surface portion 21[[dc side, is provided with a first notch 21 Ct. --


-- [0043] 
As shown in Fig. 2, apart from the journal bearing 21, the journal bearing 22 is rotatably supported between the outer peripheral surface 22b and the inner surface 16a of the bearing accommodating portion 16, and the journal bearing 22 rotatably supports the rotary shaft 14 between an inner peripheral surface 22c and the outer peripheral surface 14a of the rotary shaft 14. In the journal bearing 22, the tip portion of the fourth supply passage 44 communicates with the outer peripheral surface 22b. Moreover, in the journal bearing 22 shown in the drawings the outer peripheral surface 22b and the inner peripheral surface 22c do not communicate with each other. Further, the journal bearing 22 has a third side surface portion 22da facing the turbine 12 and a second side surface portion 22db facing the compressor 13. An end of the peripheral surface 22c, at an end of the third side surface portion [[22dc side, is provided with a [[second notch [[22Ct. --



Correction typo errors in the remarks
	The Remarks of Amendments to the Drawings set forth on page 4 of 7 should be corrected as following to cooperate with the amended Drawings of Figure 2:


    PNG
    media_image1.png
    631
    738
    media_image1.png
    Greyscale


Allowable Subject Matter
	Claims 1, 3-11, 13-15, and 17-20 are allowed over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746
March 15, 2021